Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 11/17/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-2, 5-9 and 11-20  are allowed because the prior art of record fails to disclose that:
	-at least one power distribution module comprising: an input power port configured to receive input power from an external power source; at least one output power port configured to receive output power and distribute the output power to one or more of the plurality of remote units electrically coupled to the at least one output power port; and at least one power controller comprising a power enable port, the at least one power controller configured to selectively distribute the output power as combined in claim 1.
-wherein the at least one power distribution module comprises an input power port configured to receive input power from the external power source; and att least one output power port configured to receive output power and distribute the output power to one or more of the plurality of remote units electrically coupled to the at least one output power port; and at least one power controller comprising a power enable port, the at least one power controller configured to selectively distribute the output power based on the input power to the at least one output power port based on a power enable signal coupled to the power enable port as combined in claims 11 and 16.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842